Citation Nr: 1802996	
Decision Date: 01/16/18    Archive Date: 01/29/18

DOCKET NO.  11-05 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an eye disability, claimed as a vision disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Although the Veteran initially requested a hearing before a Veterans Law Judge, in a September 2012 written statement he withdrew that request.  To date he has not indicated his desire to appear for a Board hearing, and the Board finds his request to be duly withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets any further delay in the adjudication of this appeal, a remand is necessary to ensure a complete record upon which to adjudicate the claim.  

The Veteran's claim has been denied based on a diagnosis of myopia and refractive error, which are congenital defects, and therefore not eligible for service connection.  However, the Veteran testified before a Decision Review Officer (DRO) in September 2011, where he indicated that, in addition to his refractive issues, he also experiences irritation of the eyes, such as itching, watering, and sensitivity to environmental factors and light.  

Further, on January 11, 2011, the Veteran submitted a statement indicating that on December 12, 2010, he was seen as a VA eye clinic where he was prescribed Naphazoline, a drug commonly prescribed to treat eye irritation.  This raises two issues with the record.

First, the Board observes that the Veteran's VA treatment records do include a record of an ophthalmology visit on December 27, 2010, however, that record states that a scanned document is attached to the note.  Unfortunately, that scanned record, to include any notes on the visit, is not included with the CAPRI records available to the Board to review.  As such, the Board does not have the complete medical record to review, and a remand must be issued so as to ensure that all possible relevant records have been obtained.  See 38 C.F.R. § 3.159(c)(2) (2017) (VA's duty to assist requires it make as many requests as necessary to secure relevant Federal records, including VA treatment records).   

Further, the Board observes that the Veteran has not yet been afforded a VA examination in connection with his claim.  VA's duty to assist requires it to provide a VA examination or obtain a medical opinion when the evidence of record does not contain sufficient competent medical evidence to decide the claim, but  (A) contains competent lay evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) establishes that the Veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service.  38 C.F.R. § 3.159(c)(4)(i) (2017).  

In this regard, the Veteran has testified to observable symptoms that are not generally associated with myopia or a refractive error, particularly irritation, itching and sensitivity to light.  He has also asserted that these symptoms started in service.  He alleges that they are the result of various jet fuel exposures during his period of active service.  In September 2012 he submitted various documents indicating that jet fuel can cause eye irritation.  In light of this, the Board would request that the Veteran be afforded a VA examination to address any possible eye diagnosis other than myopia or a refractive error, and obtain an etiology opinion, if such a diagnosis is given.  See McLendon v. Nicholson, 20 Vet. app. 2006).  

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim.

2. The RO should make all necessary attempts to obtain any outstanding VA treatment records and associate them with the claims file.  Particularly, the RO must obtain the December 27, 2010, Ophthalmology Visit records, which are not presently associated with the Veteran's CAPRI records.  If any records cannot be obtained, the Veteran and his representative should be given notice of this fact, and allowed adequate time to submit additional evidence, to include the missing records.

3. Schedule the Veteran for a VA ophthalmology examination.  The complete claims file, including all treatment records, should be made available to the examiner selected to conduct the examination.

The examiner should conduct a complete examination of the Veteran's eyes, to include taking a detailed history from the Veteran.  The examiner is reminded that the Veteran is competent to report a history of observable symptomatology.  The examiner should then provide a diagnosis for any eye disabilities, taking special care to address the Veteran's reports of itching and other sensitivity.  Thereafter, for each diagnosed disability, the examiner should state whether it is at least as likely as not that the disability had onset during or is otherwise related to any incident of active service, to include exposure to various jet fuels during active service.  

The examiner need not provide an opinion regarding the diagnosed myopia or refractive error as they are not considered disabilities for VA purposes.  Rather, the examiner should focus on any other diagnoses that to not constitute a congenital defect.  A discussion of how any such opinion was reached would be of assistance to the Board, and should include citation to evidence in the record, known medical principles, and/or medical treatise evidence, if applicable.

4. Thereafter, readjudicate the claim in light of all evidence of record.  If the claim should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




